IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-14-00397-CV

BETTY JANE GOSSETT,
                                                              Appellant
v.

THE ESTATE OF DONA LEE STOVALL,
DECEASED, AND LISA JAMIESON AS THE
PERSONAL REPRESENTATIVE OF THE
ESTATE OF DONA LEE STOVALL,
                                                              Appellees


                       From the County Court at Law No. 2
                             Johnson County, Texas
                          Trial Court No. P200719377-A


                                        ORDER


       This appeal was referred to mediation by order dated February 26, 2015. By

order dated April 16, 2015, mediation was ordered to occur within 30 days of April 1,

2015. We have received a notice from the mediator that mediation has been scheduled

on the first available date for the mediator, that being June 12, 2015.
        Accordingly, the date by which mediation must occur is extended. Mediation

must occur by June 30, 2015.




                                                PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Mediation extended
Order issued and filed May 7, 2015




Gossett v. The Estate of Dona Lee Stovall, Deceased                          Page 2